PER CURIAM.
Moviematic Industries Corporation [MIC] appeals an adverse final judgment of fore*1221closure and final judgment entered on its counterclaim seeking damages for breach of contract, usury, and violation of the Racketeer Influenced and Corrupt Organization Act [RICO], chapter 895, Florida Statutes (1983). We affirm.
The trial court found that Metropolitan Mortgage Corporation [Metropolitan] was acting on MIC’s behalf in its capacity as mortgage broker and that the loan was not usurious. MIC has failed to demonstrate that the trial court’s findings were clearly erroneous. North Am. Mortgage Investors v. Cape San Blas Joint Venture, 378 So.2d 287 (Fla.1979); Sumner v. Inv. Mortgage Co. of Fla., 332 So.2d 103 (Fla. 1st DCA 1976), cert. denied, 344 So.2d 327 (Fla.1977). Further, MIC has not shown that Metropolitan acted with corrupt intent, Dixon v. Sharp, 276 So.2d 817 (Fla.1973); Gergora v. Goldstein Professional Ass’n Defined Benefits Pension Plan & Trust, 500 So.2d 695 (Fla.3d DCA 1987); Rollins v. Odom, 519 So.2d 652 (Fla. 1st DCA 1988); Sumner, or that Metropolitan breached any duty it had toward MIC under their contract. Thus, finding that the evidence supports the trial court’s rulings, we affirm the final judgment of foreclosure and the final judgment against MIC on its counterclaim.
Appellant’s remaining points lack merit.
Affirmed.